EXHIBIT 10.2

MARSH & MCLENNAN COMPANIES, INC.

SENIOR EXECUTIVE SEVERANCE PAY PLAN

ARTICLE 1

PURPOSE

The purpose of the Marsh & McLennan Companies, Inc. Senior Executive Severance
Pay Plan (the “Plan”) is to provide eligible employees with fair and reasonable
protection from the risks arising from a Change in Control of the Company and to
encourage them to remain in the employ of the Company and devote their full
attention and efforts to its best interests.

This document constitutes both the plan document and summary plan description
required under ERISA. In the event of any conflict between the provisions of
this document and any other communication, the provisions of this document will
govern.

ARTICLE 2

DEFINITIONS

For the purposes of this Plan, the following terms shall have the meanings
indicated.

Section 2.01. Administrator. “Administrator” means MMC’s Senior Vice President,
Chief Administrative Officer (or such other MMC executive with overall
responsibility for human resources) or his or her designee.

Section 2.02 Board. “Board” means the Board of Directors of MMC.

Section 2.03. Cause. “Cause” means the Participant’s:

(a) willful failure to substantially perform the duties consistent with the
Participant’s position which is not remedied within 10 days after receipt of
written notice from the Company specifying such failure;

(b) willful violation of any written Company policy, including but not limited
to, the Company’s Code of Business Conduct & Ethics;

(c) commission at any time of any act or omission that results in a conviction,
plea of no contest, plea of nolo contendere or imposition of unadjudicated
probation for any felony or crime involving moral turpitude;

 



--------------------------------------------------------------------------------

(d) unlawful use (including being under the influence) or possession of illegal
drugs;

(e) gross negligence or willful misconduct which results in, or could reasonably
be expected to result in, a material loss to the Company or material damage to
the reputation of the Company; or

(f) violation of any statutory or common law duty of loyalty to the Company,
including the commission at any time of any act of fraud, embezzlement, or
material breach of fiduciary duty against the Company.

Section 2.04. Change in Control. For purposes of this Plan, a “Change in
Control” of the Company shall have the meaning given to it in the Marsh &
McLennan Companies, Inc. 2000 Employee Incentive and Stock Award Plan, as it may
be amended from time to time in accordance with its terms.

Section 2.05. CEO. “CEO” means the Chief Executive Officer of MMC or his
designee.

Section 2.06. Code. “Code” means the Internal Revenue Code of 1986, as amended
from time to time. References to any provision of the Code shall be deemed to
include successor provisions thereto and regulations thereunder.

Section 2.07 Company. “Company” means Marsh & McLennan Companies, Inc. and its
subsidiaries, and its successors and any organization into which or with which
March & McLennan Companies, Inc. may merge or consolidate or to which all or
substantially all of its assets may be transferred.

Section 2.08. Compensation Committee. “Compensation Committee” means the
Compensation Committee of the Board.

Section 2.09. Effective Date. “Effective Date” means September 20, 2007.

Section 2.10. ERISA. “ERISA” means the Employee Retirement Income Act of 1974,
as amended from time to time. References to any provision of ERISA shall be
deemed to include successor provisions thereto and regulations thereunder.

Section 2.11 Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended from time to time. References to any provision of the Exchange
Act shall be deemed to include successor provisions thereto and regulations
thereunder.

 

2



--------------------------------------------------------------------------------

Section 2.12. Good Reason. “Good Reason” means the occurrence of any of the
following without the Participant’s written consent:

(a) a material reduction in the Participant’s base salary;

(b) a material reduction in the Participant’s annual incentive opportunity
(including a material adverse change in the method of calculating the
Participant’s annual incentive);

(c) a material diminution of the Participant’s duties, responsibilities or
authority; or

(d) a relocation of more than 50 miles from the Participant’s office location in
effect immediately prior to the Change in Control of the Company.

The Participant must give the Company written notice of his or her intent to
terminate his or her employment for Good Reason within 30 days after first
becoming aware of the occurrence of the circumstances constituting Good Reason.
Such notice must specify which of the circumstances set forth above the
Participant is relying on and the particular action(s) or inaction(s) giving
rise to such circumstance. The Good Reason termination shall be effective no
earlier than 30 days after the Participant’s delivery of the written notice and
no later than 60 days after the Participant first became aware of the occurrence
of the circumstances giving rise to Good Reason; provided, however, that the
Company may remedy such circumstances within 30 days after receipt of the
written notice.

Section 2.13. Key Employee. “Key Employee” means any executive below the “EX”
grade level who is selected by the CEO or his designee, in his or its sole
discretion, to participate in the Plan and who is (i) a member of the executive
committee of any Operating Company, or (ii) in a key corporate or Operating
Company staff position. “Key Employee” may also include an executive at the “EX”
grade level whose participation is approved by the Compensation Committee.

Section 2.14 MMC. “MMC” means Marsh & McLennan Companies, Inc.

Section 2.15 Operating Company. “Operating Company” means any entity designated
by the CEO as an operating company of MMC.

Section 2.16. Other Employee. “Other Employee” means an employee of the Company
other than a Key Employee who is designated by the CEO or his designee in his or
its sole discretion a Participant in the Plan.

 

3



--------------------------------------------------------------------------------

Section 2.17. Participant. “Participant” means those Key Employees and Other
Employees who meet the eligibility requirements of Article 4.

Section 2.18. Section 409A. “Section 409A” means Section 409A of the Code and
any regulations or guidance issued thereunder.

Section 2.19. Severance Benefits. “Severance Benefits” means the payments and
benefits payable in accordance with Article 5.

Section 2.20. Termination Date. “Termination Date” means the date of the
Participant’s termination of employment with the Company under the circumstances
specified in Article 5.

Section 2.21. Welfare Benefit. “Welfare Benefit” means continuation of group
welfare coverage comparable to the coverage provided to similarly-situated
active employees for 12 months following the Participant’s termination of
employment (the “Extended Coverage”), followed immediately by coverage for a
period, and on a basis, that is substantially similar to the COBRA continuation
coverage that would apply if the Participant’s termination of employment
occurred at the conclusion of the Extended Coverage period. The premium
contribution for the Extended Coverage shall be the same as the premium
contribution for similarly-situated active employees, except that the
Participant’s premium contribution shall be paid by the Participant on an
after-tax basis and the Company will impute taxable income to the Participant
equal to the difference between the premiums paid by the Participant and the
full premium cost for similarly situated COBRA participants. Provision of the
Welfare Benefit is subject to the Participant satisfying and continuing to
satisfy all requirements necessary to maintain such coverage, including without
limitation, paying his/her share of all required premiums on a timely basis. The
Company will not provide the Participant with any compensation in lieu of the
Welfare Benefit.

ARTICLE 3

ADMINISTRATION

Section 3.01. Administrator. (a) This Plan shall be administered by the
Administrator. The Administrator shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:

(i) to determine eligibility for benefits and to decide claims under the terms
of this Plan;

(ii) to adopt, amend, suspend, waive and rescind such rules and regulations as
the Administrator may deem necessary or advisable to administer the Plan;

 

4



--------------------------------------------------------------------------------

(iii) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan and to construe and interpret the Plan and rules and
regulations hereunder; and

(iv) to make all other decisions and determinations as may be required under the
terms of the Plan or as the Administrator may deem necessary or advisable for
the administration of the Plan.

(b) Other provisions of the Plan notwithstanding, the Compensation Committee may
perform any function of the Administrator under the Plan. In any case in which
the Compensation Committee is performing a function of the Administrator under
the Plan, each reference to the Administrator herein shall be deemed to refer to
the Compensation Committee, except where the context otherwise requires. Any
action of the Administrator with respect to the Plan shall be final, conclusive
and binding on all persons, including, without limitation, the Company, its
Operating Companies, Participants and any person claiming any rights under the
Plan from or through any Participant.

(c) The Administrator shall be entitled to, in good faith, rely or act upon any
report or other information furnished to him or her by any officer or other
employee of the Company or any of its Operating Companies, the Company’s
independent certified public accountants, or other professional retained by the
Company to assist in the administration of the Plan. Neither any member of the
Board, nor the Administrator or any other officer or employee of the Company
acting on behalf of the Administrator, shall be personally liable for any
action, determination or interpretation taken or made in good faith with respect
to the Plan, and all members of the Board, the Administrator and any other
officer or employee of the Company acting on their behalf shall, to the fullest
extent permitted by law, be fully indemnified and protected by the Company with
respect to any such action, determination or interpretation.

ARTICLE 4

ELIGIBILITY

Section 4.01. Commencement of Participation. Each individual who is designated a
Key Employee or Other Employee shall automatically become a Participant in the
Plan as of the date of such designation.

Section 4.02. Duration of Participation. (a) A Participant shall cease to be a
Participant in the Plan (i) if prior to a Change in Control of the Company he or
she ceases to be a Key Employee or Other Employee, or (ii) if his or her

 

5



--------------------------------------------------------------------------------

employment with the Company is terminated under circumstances pursuant to which
he or she is not entitled to Severance Benefits under the terms of the Plan.
Notwithstanding any other provision in the Plan, the CEO shall have full
discretion to add or remove an individual as a Participant in the Plan;
provided, however, that any removal of a Participant pursuant to
Section 4.02(a)(i) shall become effective no earlier than six (6) months
following written notice of such removal to the Participant. Notwithstanding the
foregoing, no Participant shall be removed as a Participant pursuant to
Section 4.02(a)(i) following a Change in Control.

(b) A Participant entitled to Severance Benefits shall remain a Participant in
the Plan until the full amount of the Severance Benefits has been paid to him or
her.

ARTICLE 5

SEVERANCE BENEFITS

Section 5.01. Change in Control Severance Benefits. Subject to Section 5.03, a
Participant shall be entitled to receive Severance Benefits from the Company in
the amount provided for in Section 5.04 if a Change in Control of the Company
has occurred and, within two years thereafter, the Participant’s employment with
the Company is terminated by the Company without Cause or by the Participant for
Good Reason

Section 5.02. Non-Change in Control Severance Benefits. Subject to Section 5.03,
a Participant shall be entitled to receive Severance Benefits from the Company
in the amount provided for in Section 5.04 if at any time prior to the effective
date of a Change in Control of the Company, the Participant’s employment is
terminated by the Company without Cause.

Section 5.03. Waiver and Release. No Severance Benefits shall be provided to the
Participant unless the Participant has properly and timely executed and
delivered to the Company a valid confidential waiver and release of claims
agreement (including restrictive covenants) in a form satisfactory to the
Company (the “Release”) and such Release has become irrevocable as provided
therein (the “Release Date”). The Participant shall deliver the Release to the
Company in time to allow payments hereunder to qualify as “short-term deferrals”
for purposes of Section 409A.

Section 5.04. Amount of Severance Benefits.

(a) If a Participant is a Key Employee whose employment is terminated in
circumstances entitling him or her to the Severance Benefits provided in this
Section 5.04(a), the Participant shall be entitled to each of the following:

 

6



--------------------------------------------------------------------------------

(i) a lump sum cash payment equal to the sum of (i) the Participant’s annual
base salary in effect as of the date of the Participant’s Termination Date and
(ii) a bonus equal to the average of the annual bonuses paid (including amounts
deferred under any Company arrangement as well as non-cash amounts that are
specifically designated as being part of the annual bonus, if any) to the
Participant for each of the three calendar years prior to the calendar year in
which the Participant’s Termination Date occurs, payable within 15 days
following the Release Date;

(ii) a pro-rata target bonus in a lump sum in cash for the year of termination
equal to the Participant’s target annual bonus for the calendar year in which
the Participant’s Termination Date occurs multiplied by a fraction the numerator
of which is the number of days that have elapsed in such calendar year through
the Termination Date and the denominator of which is 365, payable within 15 days
following the Release Date;

(iii) outplacement services provided by a firm selected by the Company for a
period of twelve (12) months following the Termination Date or until the
Participant begins working for another employer or provides services for
compensation in a significant capacity, whichever occurs first; provided that
the Participant shall be obligated to provide written notice to the Company
promptly upon beginning to work for another employer or providing services for
compensation in a significant capacity; and

(iv) the Welfare Benefit, in lieu of COBRA continuation coverage, provided, that
the Participant is eligible to elect COBRA continuation coverage at the time of
his/her termination of employment.

(b) If a Participant is an Other Employee whose employment is terminated in
circumstances entitling him or her to the Severance Benefits provided in this
Section 5.04(b), the Participant shall be entitled to payments and or benefits
determined by the CEO at the time such Other Employee becomes a Participant.

Section 5.05. Exclusive Payments. The Severance Benefits are in lieu of and not
additive or cumulative to any other severance benefits payable under any
severance plan or arrangements sponsored by the Company. If a Participant is
entitled to receive severance benefits under the terms of a written employment
agreement, severance agreement, offer letter or similar agreement between the
Participant and the Company, the Severance Benefits shall be offset by any
severance benefits received under such other arrangement.

 

7



--------------------------------------------------------------------------------

ARTICLE 6

SUCCESSORS TO THE COMPANY

Section 6.01. Successors. This Plan shall bind any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, in the same
manner and to the same extent that the Company would be obligated under this
Plan if no succession had taken place. In the case of any transaction in which a
successor would not by the foregoing provision or by operation of law be bound
by this Plan, the Company shall require such successor expressly and
unconditionally to assume and agree to perform the obligations of the Company
under this Plan, in the same manner and to the same extent that the Company
would be required to perform if no such succession had taken place.

ARTICLE 7

DURATION, AMENDMENT AND PLAN TERMINATION

Section 7.01. Duration. This Plan shall continue in effect until terminated in
accordance with Section 7.02. If a Change in Control of the Company occurs, the
Plan shall continue in full force and effect and shall not terminate or expire
until after all Participants entitled to Severance Benefits hereunder shall have
received such payments in full.

Section 7.02. Amendment and Termination. Prior to a Change in Control, the Plan
may be amended or terminated by the Compensation Committee at any time with or
without prior notice; provided, however, that during the period commencing on
the commencement of negotiations that could reasonably be expected to result in
a Change in Control of the Company and ending on the effective date of a Change
in Control of the Company, the Plan shall not be amended or terminated without
the written consent of a majority of Participants if such amendment or
termination would be materially adverse to Participants. Any purported amendment
or termination of the Plan shall be null and void ab initio if, within 6-months
of the adoption of such purported amendment or termination, a Change in Control
of the Company occurs. After a Change in Control, the Plan shall not be amended
or terminated for two years following the effective date of a Change in Control
of the Company without the written consent of a majority of Participants if such
amendment or termination would be materially adverse to Participants.

 

8



--------------------------------------------------------------------------------

ARTICLE 8

CLAIMS PROCEDURE

Section 8.01. A Participant who is eligible for Severance Benefits under this
Plan will be notified and provided with any forms required in connection with
receipt of Plan benefits including, a Release. If such Participant disagrees
with the determination of his/her benefits, he/she may, within 30 days of
receipt of the initial notification, submit a written statement to the
Administrator describing the basis of his/her claim for benefits, together with
any documents which he/she believes supports his/her claim. Any Participant who
is not so notified but believes that he/she is eligible for Severance Benefits
under the Plan may, within 60 days of such Participant’s Termination Date,
submit a written statement to the Administrator describing the basis of his/her
claim for Severance Benefits and requesting any forms required in connection
with payment of such Severance Benefits.

Section 8.02. If any claim for Severance Benefits is wholly or partially denied,
the Administrator shall notify the claimant within 90 days after the Plan’s
receipt of the written claim (except that in special circumstances the
Administrator may take an additional 90 days to consider its decision, in which
case the claimant will be notified of the extension). Such notification shall
set forth: (a) the specific reason(s) for the denial (including reference to any
pertinent Plan provisions on which the denial is based); (b) if applicable, a
description of any additional material or information necessary for the claimant
to perfect the claim, and an explanation of why such material or information is
necessary; (c) the claims review procedure; and (d) a statement of the
claimant’s right to bring a civil action under Section 502(a) of ERISA if the
claim is denied following a review on appeal.

Section 8.03. Any Participant whose claim for Severance Benefits under this Plan
is denied may make a written request to the Administrator within 60 days after
such denial for a review of the denial. Any such request must include any
evidence relevant to the claim and may include a request for relevant documents.
The Participant claiming Severance Benefits shall be notified of the final
decision of the Administrator within 60 days after his/her request for a review
is received. However, if the Administrator finds it necessary to extend this
period due to special circumstances and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
120 days after the claimant’s request for review. The decision shall be in
writing and shall set forth the specific reasons for the denial (including
reference to any pertinent Plan provisions on which the denial is based) and a
statement of the claimant’s right to bring a civil action under Section 502(a)
of ERISA.

Section 8.04. The Administrator’s action or determination in this review
procedure shall be final, binding, and conclusive on all interested persons. No
action for benefits may be brought by any Participant or beneficiary unless the

 

9



--------------------------------------------------------------------------------

Plan’s claims review procedure has been exhausted (that is, all appeals of
adverse determinations have been made and decided). Any such action must be
commenced within three years of the first date by which all the essential facts
and circumstances which support the claim had arisen, provided that the
three-year period will never begin later than the date on which the claim arose
or, if the individual properly and timely follows the Claims Procedure described
above, the date a final determination denying the claim, in whole or part, has
been issued under that procedure.

ARTICLE 9

GENERAL INFORMATION AND ERISA RIGHTS

Section 9.01. The following describes other information a Plan Participant
should know about the Plan.

Plan Sponsor

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, New York 10036

(212) 345 - 5000

Plan Administrator

MMC Senior Vice President, Chief Administrative Officer

1166 Avenue of the Americas

New York, New York 10036

(212) 345 - 5000

Type of Plan

The Plan is a severance plan maintained primarily for the purpose of providing
benefits for a select group of management or highly compensated employees.

Effective Date

The Plan is effective as of September 20, 2007.

Plan Year

The Plan’s records are kept on a calendar year basis.

Plan Identification

The official name of the Plan is the Marsh & McLennan Companies, Inc. Change in
Control Separation Benefits Plan. The Internal Revenue Service identifies
Marsh & McLennan Companies, Inc. by the Employer Identification Number
36-2668272.

 

10



--------------------------------------------------------------------------------

Legal Service

It is hoped that legal action with regard to the Plan will not be considered
necessary. However, if a Participant feels that he/she has cause for legal
action after he/she has exhausted the Plan’s Claims Procedures (see Section 8
above), a timely complaint may be served on the agent named for service of
process:

John W. Hamlin, Esq.

Chief Employment Counsel

Marsh & McLennan Companies, Inc.

1166 Avenue of the Americas

New York, New York 10036-2708

Additionally, legal service may be served on the Administrator.

ERISA Rights

A Participant is entitled to certain rights and protections under ERISA. ERISA
provides that a Participant shall be entitled to:

Receive Information about the Plan and Benefits

 

  •  

Examine without charge, at the Administrator’s office and at other specified
locations, including work sites, all documents governing the Plan; and

 

  •  

Obtain, upon written request to the Administrator, copies of documents governing
the operation of the Plan and an updated Summary Plan Description. The
Administrator may make a reasonable charge for the copies.

Under ERISA, there are several steps a Participant can take to enforce his/her
rights. For instance, if a Participant requests a copy of Plan documents from
the Plan and does not receive them within 30 days, the Participant may file suit
in a Federal court. In such a case, the court may require the Administrator to
provide the materials and pay the Participant up to $110 a day until the
Participant receives the materials, unless the materials were not sent for
reasons beyond the control of the Administrator. If a Participant has a claim
for benefits which is denied or ignored, in whole or in part, the Participant
may file suit in a state or Federal court. If it should happen that Plan
fiduciaries misuse the Plan’s money, or if a Participant is discriminated
against for asserting his/her rights, the Participant may seek assistance from
the U.S. Department of Labor, or he/she may file suit in a Federal court. The
court will decide who should pay court costs and legal fees. If the Participant
is successful, the court may order the person whom the Participant has sued to
pay these costs and fees. If the Participant loses, the court may order the
Participant to pay these costs and fees; for example, if the court finds that
the Participant’s claim is frivolous.

 

11



--------------------------------------------------------------------------------

Assistance with Questions

If a Participant has any questions about the Plan, the Participant should
contact:

MMC Senior Vice President, Chief Administrative Officer

1166 Avenue of the Americas

New York, New York 10036

(212) 345 - 5000

If a Participant has any questions about this statement or about the
Participant’s rights under ERISA, or if a Participant needs assistance in
obtaining documents from the Administrator, the Participant should contact the
nearest office of the Employee Benefits Security Administration, U.S. Department
of Labor, listed in the telephone directory or the Division of Technical
Assistance and Inquiries, Employee Benefits Security Administration, U.S.
Department of Labor, 200 Constitution Avenue, N.W., Washington, D.C. 20210. A
Participant may also obtain certain publications about a Participant’s rights
and responsibilities under ERISA by calling the publications hotline of the
Employee Benefits Security Administration.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Employment Status. The Plan does not constitute a contract of
employment or impose on the Company any obligation to retain any Participant as
an employee, to maintain or change the status of any Participant’s employment as
a Key Employee or Other Employee (as applicable), or to change any employment
policies of the Company.

Section 10.02. Withholding of Taxes. The Company shall withhold from any amounts
payable under the Plan all federal, state, local or other taxes that are legally
required to be withheld.

Section 10.03. Validity and Severability. The invalidity or unenforceability of
any provision of the Plan shall not affect the validity or enforceability of any
other provision of the Plan, which shall remain in full force and effect, and
any prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

Section 10.04. Headings. The headings in the Plan are for convenience of
reference only and shall not limit or otherwise affect the meaning of terms
contained herein.

SECTION 10.05. Unfunded Obligation. All Severance Benefits provided under the
Plan shall constitute an unfunded obligation of the Company. Payments shall be
made, as due, from the general funds of the Company. This Plan shall constitute
solely an unsecured promise by the Company to provide such benefits to
Participants to the extent provided herein. For avoidance of doubt, any

 

12



--------------------------------------------------------------------------------

pension, health or life insurance benefits to which a Participant may be
entitled under this Plan shall be provided under other applicable employee
benefit plans of the Company. This Plan does not provide the substantive
benefits under such other employee benefit plans, and nothing in this Plan shall
restrict the Company’s ability to amend, modify or terminate such other employee
benefit plans (whether before or after a Change in Control of the Company).

Section 10.06. Other Rights. Except as provided in Section 5.04, the Plan shall
not affect or impair the rights or obligations of the Company or a Participant
under any other written plan, contract, arrangement, or pension, profit sharing
or other compensation plan.

Section 10.07. Transferability of Rights. No Participant shall have any right to
encumber, transfer or otherwise dispose of or alienate any present or future
right or expectancy which the Participant may have at any time to receive
payments of benefits hereunder, which benefits and the right thereto are
expressly declared to be nonassignable and nontransferable, except to the extent
required by law.

Section 10.08. Section 409A. (a) Notwithstanding the due date of any
post-employment payments, if at the time of the termination of employment the
Participant is a “specified employee” (as defined in Section 409A), the
Participant will not be entitled to any payments upon termination of employment
until the earlier of (i) the date which is 6 months after the termination of
employment for any reason other than death or (ii) the date of the Participant’s
death. The provisions of this paragraph will only apply if and to the extent
required to avoid any “additional tax” under Section 409A.

(b) It is intended that this Plan and the Company’s exercise of authority or
discretion hereunder shall comply with the provisions of Section 409A so as not
to subject the Participant to the payment of interest and tax penalty which may
be imposed under Section 409A. In furtherance of this interest, to the extent
that any regulations or other guidance issued under Section 409A would result in
the Participant being subject to payment of “additional tax” under Section 409A,
the Company will use its best efforts to amend the Plan to avoid the imposition
of any such “additional tax” under Section 409A, which such amendment shall be
designed to minimize the adverse economic effect on the Participant without
increasing the cost to the Company (other than transactions costs), all as
reasonably determined in good faith by the Company to maintain to the maximum
extent practicable the original intent of the applicable provisions. This
Section 10.08 does not guarantee that payments under the Plan will not be
subject to “additional tax” under Section 409A.

Section 10.09 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of New York without reference to
principles of conflicts of laws, except as superseded by ERISA and other
applicable Federal (U.S.) law.

 

13